       Case 2:17-cr-00165-RMP              ECF No. 106        filed 06/19/20     PageID.450 Page 1 of 2
PROB 12D
(6/05)
                                                                                                       FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                         United States District Court                        EASTERN DISTRICT OF WASHINGTON



                                                        for the                               Jun 19, 2020
                                                                                                  SEAN F. MCAVOY, CLERK
                                          Eastern District of Washington

            Request for Summons and Modification of the Conditions or Term of Supervision

 Name of Offender: Jesus Antonio Ortiz-Gonzales                 Case Number: 0980 2:17CR00165-RMP-1
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: July 2, 2018                        Type of Supervision: Supervised Release
 Original Offense: Felon in Possession of a Firearm,            Date Supervision Commenced: April 12, 2019
 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence: Prison - 18 M; TSR - 36 M                  Date Supervision Expires: April 11, 2022

                                           PETITIONING THE COURT

The offender, without having waived a hearing, the probation officer requests that a summons be issued and hearing
held to modify the conditions of supervision as follows:


   4       Special Condition Number 4: You must reside in a residential reentry center (RRC) for a period up to 180
           days at the direction of the supervising officer. Your participation in the programs offered by the RRC is
           limited to employment, education, treatment, and religious services at the direction of the supervising
           officer. The defendant shall abide by the rules and requirements of the facility.


                                                        CAUSE

The probation officer believes that the action requested above is necessary for the following reasons:

On April 12, 2019, Jesus Antonio Ortiz-Gonzales began his term of supervised release. A warrant was subsequently
issued due to noncompliant behaviors on August 14, 2019.

On December 21, 2019, Mr. Ortiz-Gonzales was arrested on outstanding warrants. During his arrest officers found
a .380 caliber bullet in the right-side of his coat pocket.

Mr. Ortiz-Gonzales made his initial appearance before the Honorable John T. Rodgers, U.S. Magistrate Judge, on
January 22, 2020, on the supervised release violations. He was remanded to custody pending his violation hearing
set before the Court on February 4, 2020.

A supplemental violation report was filed with the Court on January 28, 2020, outlining Mr. Ortiz-Gonzales’
possession of the ammunition. This violation was incorporated with the previous alleged violations.

On February 19, 2020, Jesus Antonio Ortiz-Gonzales was indicted in the Eastern District of Washington, charging
him with Felon in Possession of Ammunition, in violation 18 U.S.C. §§ 922(g)(1) and 924(a)(2), under docket
number 2:20CR00028-RMP-1.
       Case 2:17-cr-00165-RMP            ECF No. 106         filed 06/19/20      PageID.451 Page 2 of 2
Prob 12D
Re: Ortiz-Gonzales, Jesus Antonio
June 18, 2020
Page 2
Mr. Ortiz-Gonzales appeared on February 21, 2020, for arraignment on the new indictment. The defendant consented
to pretrial detention at the arraignment. The indictment lead to a third violation report dated March 3, 2020. It was
incorporated with previously alleged violations.

On April 13, 2020, the Court released Mr. Ortiz-Gonzales from custody and placed him on pretrial supervision with
the standard conditions of supervision in addition to electronic monitoring on global positioning system (GPS).

Mr. Ortiz-Gonzales initially stayed in Yakima, Washington; however, this placement was short lived. On or about
April 16, 2020, Mr. Ortiz-Gonzales was able to secure a residence at a trailer park near Ephrata, Washington. He
remained there until he had to vacate the cabin he was living in, due to an insect issue. Mr. Ortiz-Gonzales then
moved into a motel in Ephrata.

On or about May 26, 2020, Mr. Ortiz-Gonzales began experiencing financial issues and advised he could no longer
stay at the motel. He worked with his attorney and determined it would be better for him to move to Spokane,
Washington, rather than move back to Yakima or Moses Lake, Washington.

At this time, this officer discussed the option of signing a condition modification to allow Mr. Ortiz-Gonzales to stay
at the residential reentry center (RRC) in Spokane, for up to 180 days. Mr. Ortiz-Gonzales stated he did not believe
this would be a good plan because he was concerned that if the staff at the facility were to tell him something he did
not like or agree with, it could lead to problems or further violations.

On May 27, 2020, Mr. Ortiz-Gonzales’ attorney obtained a bus ticket for him to travel to Spokane. However, Mr.
Ortiz-Gonzales missed the bus and instead returned to the motel in Ephrata. He was able to gather enough money
to remain at the motel until June 16, 2020, at which point he became homeless.

Mr. Otriz-Gonzales’ attorney arranged for him to be transported to Spokane on June 16, 2020. Mr. Ortiz-Gonzales
is currently residing at a homeless shelter at the Spokane Arena. It is not clear what the long-term plan will be, and
this officer is concerned Mr. Ortiz-Gonzales will continue to find himself homeless.

This officer believes placement at the Spokane RRC for a period of up to 180 days offers Mr. Ortiz-Gonzales the best
opportunity to succeed in the community.

                                           I declare under penalty of perjury that the foregoing is true and correct.
                                                                       by     s/Stephen Krous
                                                                              Stephen Krous
                                                                              U.S. Probation Officer
                                                                              Date: June 18, 2020

THE COURT ORDERS

[ ]        No Action
[ X]       The Issuance of a Summons
[ ]        Other

                                                                              Signature of Judicial Officer
                                                                                                6/19/2020

                                                                              Date
